The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2015

                                      No. 04-14-00050-CR

                                  Taylor Rae ROSENBUSCH,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR11075
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
        On June 11, 2015, Appellant’s counsel filed a motion for extension of time seeking an
additional seven days to file his reply brief. On June 22, 2015, Appellant’s reply brief was filed.
Appellant’s motion for extension of time is GRANTED and the reply brief is deemed timely
filed as of June 22, 2015.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court